Citation Nr: 1630363	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  11-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to a compensable disability rating for left ear hearing loss.  

4.  Entitlement to a compensable disability rating for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from October 1954 to June 1958 and from August 1958 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has submitted timely notices of disagreement (NODs) with July 2011, November 2012 and July 2013 rating decisions.  The Veterans Appeals Control and Locator System (VACOLS), as well as letters in the Veteran's claims file, show that the RO has acknowledged receipt of the NODs and additional action is pending.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS and the claims file reflect that the NODs have been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in the July 2011, November 2012 and July 2013 for the issuance of statements of the case (SOCs) and instead refers the RO to issue SOCs for the relevant issues.  

The issues of entitlement to increased disability ratings for left ear hearing loss and asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1993 decision, the Board denied the claim of entitlement to service connection for right ear hearing loss, because it found that there was no evidence that it occurred in service, within one year of discharge from service or was a result of service or any incident therein.  
 
2.  The evidence received since the February 1993 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss, to include a medical opinion regarding the etiology of the Veteran's right ear hearing loss.  

3.  Resolving reasonable doubt in the Veteran's favor, his currently diagnosed right ear hearing loss is caused by acoustic trauma in service.  

4.  Resolving reasonable doubt in the Veteran's favor, his currently diagnosed COPD is the result of his service.  


CONCLUSIONS OF LAW

1.  The February 1993 RO decision, which denied the Veteran's claim of entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4.  The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for right ear hearing loss.  The Board denied the claim for service connection for right ear hearing loss in a February 1993 decision.  The claim was denied on the basis that there was no objective evidence of any such disability at the time of his discharge from service, within one year of his discharge from service or any evidence etiologically linking it to his service.  See generally, 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

The decision was final upon the date stamped on its face and, although advised of his appellate rights, the Veteran did not appeal the Board's decision.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

The RO received the Veteran's instant request to reopen his claim of entitlement to service connection for right ear hearing loss, submitted as a claim for service connection, in July 2009.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the February 1993 Board decision consisted of the Veteran's service treatment records reflecting no hearing loss complaints, findings or diagnoses during his service.  

Evidence of record also included a June 1991 VA audiological examination showing evidence of mild SNHL hearing loss bilaterally.  

The evidence associated with the claims file subsequent to the February 1993 rating decision includes VA and private treatment records including treatment for complaints of progressive bilateral hearing loss.  A November 2001 private treatment record shows the Veteran had sensorineural hearing loss (SNHL) and that he had extensive industrial noise exposure over 30 years working in the Navy.  The Veteran was fitted for hearing aids in February 2002 at VA with notation that he had a positive history for noise exposure.  A November 2009 VA examiner opined that the Veteran's right ear hearing loss was not etiologically linked to his service or any exposure to acoustic trauma in service because his audiological examination at the time of his retirement examination in 1977 was normal for the right ear.  April 2011 and April 2012 private evaluations note that the Veteran's bilateral hearing loss is of a degree and pattern commonly associated with intense noise exposure.  

Since the February 1993 Board decision, the Veteran has also submitted his written statements and his testimony at the May 2016 hearing that he believes his right ear hearing loss is the result of acoustic trauma in service. 

The additional records provide additional evidence not previously on file that reflects an etiological link between the Veteran's exposure to loud noises during service and his current right ear hearing loss.  The new evidence is not cumulative or redundant of the prior evidence on file, and raises a reasonable possibility of substantiating the claim.

In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for right ear hearing loss, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as neurological disorders, to include sensorineural hearing loss; service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing for VA purposes will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Right Ear Hearing Loss

The Veteran and his representative contend that his currently diagnosed right ear hearing loss is the result of acoustic trauma during active duty service.  His military occupational specialty was variously identified as hull maintenance technician, ship fitter or pipefitter.  He has consistently given a history of being exposed to acoustic trauma in service in his capacity as a welder.  His accounts of noise exposure during service are credible and entirely consistent with the circumstances of his service.  Accordingly, the Board concedes acoustic trauma in service.  

Audiometric testing performed at the time of the November 2009 VA examination shows that the Veteran has right ear hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 (2015).  

Although the November 2009 VA audiology examiner opined that the Veteran's right ear hearing loss was less likely than not due to noise exposure in service and more likely than not due to a post-service event because his audiological examination at separation showed right ear hearing was normal, the private examiners in April 2011 and April 2012 opined that the Veteran's right ear hearing loss pattern and degree is commonly associated with exposure to intense noise.  The negative opinion does not show adequate acknowledgement of the Veteran's lay account of his exposure to acoustic trauma in service or onset of hearing loss in service and continuity of problems since then.  Therefore, the opinion cannot be found adequate and dispositive.  

The Board finds credible the Veteran's account of right ear hearing loss beginning in service and progressively worsening since then and that the April 2011 and April 2012 private opinions are probative evidence in favor of a conclusion that that the Veteran's right ear hearing loss is due to acoustic trauma in service.  The Board finds that the balance of positive and negative evidence is at least in equipoise.  Resolving all reasonable doubt remaining in favor of the appellant, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

The Veteran and his representative contend that his currently diagnosed COPD is the result of his inhalation of fumes resulting from his welding in maintenance of ships in service.  

Throughout the course of the appeal, the Veteran has repeatedly been diagnosed with COPD.  Although the November 2009 VA examiner did not provide an opinion regarding the etiology of the Veteran's diagnosed COPD, several submitted internet articles etiologically link COPD to fumes produced from welding and a private physician specifically opined that Veteran's development of COPD was incurred during his active duty service and his exposure to numerous metals due to welding procedures.  The private examiner further noted that the Veteran never smoked.  The evidence is at least in equipoise as to the likelihood that the Veteran's COPD is a result of the Veteran's service.  Resolving reasonable doubt in the Veteran's favor, service connection for COPD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  



ORDER

New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened.  

Service connection for right ear hearing loss is granted.  

Service connection for COPD is granted.  


REMAND

For the reasons explained below, the Board finds that the evidence of record is inadequate for determining the Veteran's claims for increased disability ratings for service-connected left ear hearing loss and asbestosis.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c),(d) (2015).  

The Veteran was last afforded VA examinations in November 2009 for his service-connected left ear hearing loss and asbestosis.  At his May 2016 Board hearing, the Veteran testified that he believed his service-connected left ear hearing loss and asbestosis have worsened since the November 2009 VA examinations.  Additionally, service connection has been granted for right ear hearing loss and COPD.

The record raises a question as to the current severity of his service-connected bilateral hearing loss and asbestosis.  As such, the issues must be remanded to afford him an opportunity to undergo contemporaneous VA examinations to assess the current extent and severity of his bilateral hearing loss and asbestosis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

While the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for his respiratory disorders, including asbestosis, and/or hearing loss.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Obtain any relevant VA treatment records that have not already been associated with the claims file.  

3.  The Veteran must be afforded a VA audiological examination by an appropriate medical professional to assess the severity of the Veteran's bilateral hearing loss.  The Veteran's electronic claims file must be made to the VA examiner for review, and the examiner must note that the evidence of record was reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss in the examination report.   

4.  Schedule the Veteran for a VA pulmonary examination to assess the current severity of his service-connected asbestosis and COPD.  The entire claims file should be provided to the examiner.  

The examiner is to conduct a physical examination of the Veteran and obtain all relevant diagnostic studies, to include pulmonary function testing that measures Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)). 

A complete rationale for all opinions expressed must be provided.

5.  Finally, readjudicate the issues on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


